DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In the amendment filed 12/20/2021, claims 1-2, 4-5, 8, 10-11, 13-14, and 17-20 have been amended. The currently pending claims considered below are claim 1-20.


Information Disclosure Statement
	An initialed and dated copy of Applicant's IDS form 1449, filed 2/18/2022, is attached to the instant Office action.


Terminal Disclaimer
The terminal disclaimer filed 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,783,139, has been reviewed and is accepted. The terminal disclaimer has been recorded.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Gruber et al. (US Publication 2012/0016678 A1) and Eriksson et al. (US Publication 2013/0219303 A1) teach analogous art to the instant application, that of processing and responding to user inputs. Gruber more specifically teaches providing an intelligent automated assistant system to a user providing natural language dialog. Eriksson more specifically teaches providing semi-transparent windows over a current application for an application receiving multi-modal inputs. However, after careful consideration of the claim amendments and response (pages 2-12) filed 12/20/2021, the telephone interviews held on 12/20/2021 and 2/14/2022, the IDS form filed 2/18/2022, and the terminal disclaimer filed and approved on 2/18/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Gruber teaching an intelligent automated assistant system processing and responding to natural language dialog through a window and having a time constraint for query responses, but does not explicitly indicate initiating a timer with a timer based on a previous activation of the task assistant, and closing the task assistant when the time period expires, deleting context data used for translating speech input when the task assistant was not accessed prior to the time period expiration, as disclosed in independent claim 1 and similarly in independent claims 10 and 19.
The feature of closing a task assistant is disclosed in claim 1, that recites “initiating a timer that has a time period based upon the previous activation of the task assistant, and closing the task assistant when the task assistant is not accessed prior to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mei (US Publication 2014/0250120 A1)
Tur (US Publication 2012/0166365 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168